DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021 has been considered by the examiner.
 
Status of the Claims
The response and amendment filed 01/19/2021 is acknowledged.
Claims 1, and 6-22 are pending.
Applicant’s election of Group 1, claims 1-8, without traverse in the reply filed on 12/02/2019 is acknowledged. 
The amendment excludes the species elected in the response filed 12/02/2019.
Claims 9-25 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/02/2019.
Claim 6 has been rejoined based on the amendment. 
Claims 1, 6-7 and 8 are treated on the merits in this action.  


Withdrawn
The rejection of claims 1, 3, and 8 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Brown, Bioorg. Med. Chem. Lett., 11, 2001 has been withdrawn in light of Applicant’s amendment. Brown does not teach glycine derivatives according to formula (I) wherein R1, R2, and R3 are each independently C1-3 alkyl, or one of R1, R2 and R3 is absent. 
The rejection of claims 1, 3, and 8 under 35 U.S.C. 103 as being unpatentable over Tsai, US 6228875 B1 in view of Brown, Bioorganic & Medicinal Chemistry Letters, 11, 2001 has been withdrawn in light of Applicant’s amendment. The declaration filed 06/02/2020 shows objective evidence of unexpected results. The lithium salt of dimethyl glycine and trimethylglycine show greater than expected reduction in hyper-locomotor activities. See declaration, pp. 2-3, Fig. 1. The lithium salt of dimethylglycine and trimethylglycine shows more than an additive result compared to lithium or the amino acids separately. The results appear to be commensurate in scope with the claimed invention since the scope of claim 1 has been limited to C1-C3 groups.
The rejection of claims 1, 3, and 8 under 35 U.S.C. 103 as being unpatentable over Tsai, WO 2009018368 in view of Brown, Bioorganic & Medicinal Chemistry Letters, 11, 2001 has been withdrawn in light of Applicant’s amendment. The declaration filed 06/02/2020 shows objective evidence of unexpected results. The lithium salt of dimethyl glycine and trimethylglycine show greater than expected reduction in hyper-locomotor activities. See declaration, pp. 2-3, Fig. 1. The lithium salt of dimethylglycine and trimethylglycine shows more than an additive result compared to lithium or the amino acids separately. The results appear to be commensurate in scope with the claimed invention since the scope of claim 1 has been limited to C1-C3 groups.

Claim Rejections - 35 USC § 102

  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ho, WO 2006050531 A2 (previously cited).
Ho teaches a membrane (solid composition) comprising dimethylglycine lithium salt. See Ho, e.g., pp. 11-12, Example 1. Additional ingredients, e.g., polyethyleneimine and polyvinyl alcohol, meet the limitation of a carrier. 
Since the claimed composition includes the compound in a carrier, the claimed composition reads on membrane embodiments of Ho. The membrane embodiments appear to meet the limitations of claim 8 since the membrane could be used according to the intended use recited therein. There does not appear to be any ingredient or ingredients in the composition of Ho which would preclude the use of the membrane as a pharmaceutical composition.  
Ho anticipates the subject matter of instant claims 1, 6, and 8.

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. 
Applicant has argued Ho does not teach or suggest a solid composition comprising dimethyl glycine lithium salt as claimed. Applicant has argued the membranes are for separating gasses. Applicant has argued a person skilled in the art would have readily known the membrane disclosed in Ho is very different from the claimed solid composition, which is for therapeutic uses. 
This argument is unpersuasive. 
Ho clearly teaches a solid composition, i.e., a membrane, and clearly teaches said membranes including dimethylglycine lithium salt. See Ho, e.g., pg. 12, ¶ 3: The resulting membrane comprised about 23 .6 wt% dimethylglycine-Li salt, 23.6 wt% polyethyleneimine, 46.4 wt% (polyvinyl alcohol / formaldehyde at 44 / 3.9 by weight), and 6.4 wt% KOH. The membrane had a thickness of about 35 microns (exclusive of the support).
Claim 1 is silent to any utility. The solid compositions of Ho appear to be capable of functioning as a pharmaceutical composition. Consequently, the solid compositions of Ho include all of the elements required by the presently claimed invention.

Claims 1, 6, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Zaworotko, US 20140242193 A1 (previously cited).
Zaworotko teaches a composition including betaine, i.e., N-trimethylglycine, lithium salt. See Zaworotko, e.g., Example 11, 0109-0112, 0030 and 0040. 
Zaworotko teaches compositions including dimethylglycine lithium salt (Zaworotko, e.g., 0081-0084, example 4 and examples 10, 16 and 17). 
Zaworotko teaches compositions as pharmaceutical or food (Zaworotko, e.g., 0056). Solid dosage forms including a carrier are disclosed. See Zaworotko, e.g., 0046-0048, and 0057-0060.
Zaworotko anticipates the subject matter of instant claims 1, 6, 7, and 8.

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. 
Applicant has argued there is no evidence showing that LiNBTN2 or a solid dosage form comprising such would anticipate the claimed solid composition comprising the lithium salt of Formula (I). Applicant has argued Zaworotko discloses crystalline salts comprising trimethylglycine and lithium, e.g., example 11, i.e., LINBTN2. Applicant has argued Zaworotko notes LINBTN2 has the structure of [Li(C5H11NO2)2]+NO3- resulting from the reaction of lithium nitrate and trimethylglycine. Applicant has argued this is different from the claimed solid composition comprising the lithium salt of formula (I). 
This argument is unpersuasive. 
It is recognized that the formula used by Zaworotko is different from that of formula (I), this is in part because formula (I) is generic to a number of species and in part because Zaworotko uses an empirical formula whereas instant claim 1 shows a molecular structure. However, in ¶ 0109, Zaworotko unambiguously shows trimethylglycine in the arrangement similar to Formula (I): 

    PNG
    media_image1.png
    114
    510
    media_image1.png
    Greyscale

Further, Zaworotko clearly describes the crystal including one lithium cation, one nitrate anion and two betaine molecules in a unit, wherein each lithium cation is bridged by four carboxylates (Zaworotko, e.g., 0112). Betaine is another name for trimethylglycine. Thus it is clear the lithium ion is associated with a carboxyl group of trimethylglycine as suggested in by claim 1. Each of the methyl groups meet the limitation of C1-3 alkyl. Consequently, the crystal and pharmaceutical compositions comprising the crystal have all of the features required by claim 1. Since trimethylglycine has three methyl groups, each of R1, R2, and R3 are methyl as required in claim 7. 

Conclusion
No claim is allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615